 1
 2
 3
 4                                  UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA
 6                                         SACRAMENTO DIVISION
 7
                                                          )       Case No.: 2:18-cv-00596-DMC
 8   JULIA SANCHEZ,                                       )
                                                          )       ORDER GRANTING DEFENDANT’S
 9                   Plaintiff,                           )       MOTON FOR LEAVE TO ACCEPT
                                                          )       LATE-FILED BRIEF
10          vs.                                           )
     NANCY A. BERRYHILL,                                  )
11   Acting Commissioner of Social Security,              )
                                                          )
12                                                        )
                     Defendant.                           )
13                                                        )
14                                                     ORDER
15           For good cause appearing therein, IT IS HEREBY ORDERED that Defendant’s Motion
16   for Leave to Accept Late-Filed Brief is hereby GRANTED. Defendant’s brief, filed on February
17   4, 2019, is deemed timely. All other deadlines shall be extended accordingly.
18
19
     IT IS SO ORDERED.
20
21
22   Dated: February 6, 2019
                                                                  ____________________________________
23                                                                DENNIS M. COTA
                                                                  UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

     PO Granting Motion for Leave to Accept Late-Filed Brief               Case No. 2:18-cv-00596-DMC

                                                              1
